DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        REBECCA FRIEDMAN,
                            Appellant,

                                    v.

 JPMORGAN CHASE BANK, N.A., and WASHINGTON MUTUAL BANK,
                          FSB,
                       Appellees.

                              No. 4D20-147

                          [January 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Gerald Joseph Curley, Judge; L.T. Case No.
502018CA002013.

  Rebecca Friedman, Lake Worth, pro se.

  Kristie L. Hatcher-Bolin of Gray Robinson, P.A., Lakeland, Rebecca A.
Rodriguez of Gray Robinson, P.A., Fort Lauderdale, and Roland E.
Schwartz of Gray Robinson, P.A., Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.